Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 October 2020 has been entered.

Status of Claims
Claims 27, 29-31, 33-36, 40 and 42-46 are pending.
	Claims 27, 29-31, 33-36, 40 and 42-46 are rejected.
	Claims 29-31 and 44 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/KR2016/010713, 09/23/2016.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Objections
	The objections to Claims 29 and 30, in the Final Office Action mailed 30 July 2020, are withdrawn in view of Applicants' amendment received 30 October 2020, in which the cited claims were amended.

Claims 29-31 and 44 are objected to because of the following informalities:
	Claims 29 and 31 recite: “…is in a range from…”, which should read: “…is in a range of from…”
	Claim 30 recites: “…is in the range from…”, which should read: “…is in a range of from…”
	Claim 44 recites: “…(a) converting a proinsulin to an insulin…”, which should read: “ (a) converting proinsulin to insulin…” (For example, see claim 27.)
	Claim 44 recites: “…(b) a purification of the insulin by…”, which should read: “…(b) purifying the insulin by…”, for the purpose of grammatical consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 29-31, 33-36, 40 and 42-46 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 27, 29-31, 33-36, 40 and 42-46 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 27 recites: “A method of converting proinsulin to insulin, wherein the converting consists of an enzyme cleavage reaction by trypsin and carboxypeptidase B;…”
However, claim is indefinite in that it is unclear what steps are being claimed, because rather than reciting a step of doing something, the claim states that something is done. For example, it is unclear whether the recitation of ‘converting proinsulin to insulin’ is intended to be the recitation of an actual step of a method; e.g., ‘A method of converting proinsulin to insulin, the method comprising (or consisting of or consisting essentially of)…’
In addition, claim 27, as amended, is interpreted to mean that the conversion of proinsulin to insulin is performed via an enzymatic cleavage that only includes trypsin and carboxypeptidase B, because the phrase ‘consisting of’ precedes the recitation of 
For the purpose of compact prosecution, the claim will be interpreted to read: “A method of converting proinsulin to insulin, the method comprising a step of cleaving proinsulin in a reaction which includes the enzymes trypsin and carboxypeptidase B…” Other language will be considered.

Claim 27 recites: “…; wherein a concentration of proinsulin in a reaction solution is 100 mg/mL or higher;…”
However, it is not clear that a method for converting proinsulin to insulin could accommodate a substrate concentration of any amount over 100mg/mL (e.g., 1x106mg/mL). In addition, Applicant’s working examples only show the concentrations of 200mg/mL or 300mg/mL as concentrations of proinsulin being higher than 100mg/mL (originally-filed specification, pg. 26, para. [214], Table 2).
For the purpose of compact prosecution, the claim will be interpreted to mean that a concentration of proinsulin in a reaction solution is in a range of from 100mg/mL to 300mg/mL (as recited in claim 29).

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 27-30, 33-40 and 42-46 under 35 U.S.C. §103 as being unpatentable over Bogsnes et al. in view of Ali, in the Final Office Action mailed 30 July 
The rejection of Claims 31 and 32 under 35 U.S.C. §103 as being unpatentable over Bogsnes et al. in view of Ali, as applied to claims 27-30, 33-38, 40 and 42-46 above, and further in view of Hoffman et al., in the Final Office Action mailed 30 July 2020, is withdrawn in view of Applicants' amendment received 30 October 2020.
The rejection of Claim 41 under 35 U.S.C. §103 as being unpatentable over Bogsnes et al. in view of Ali, as applied to claims 27-30, 33-38, 40 and 42-46 above, and further in view of Son et al., in the Final Office Action mailed 30 July 2020, is withdrawn in view of Applicants' amendment received 30 October 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 27, 29-31, 33-36, 40 and 42-46 are rejected under 35 U.S.C. §103 as being unpatentable over Frank et al. (U.S. Patent No. 5,457,066; Date of Patent: Oct. 10, 1995) as evidenced by Novus Biologicals (Proinsulin. Datasheet [online]. Copyright 2021, pp. 1-2) in view of Parman et al. ((1983) J. Chromatog. A 256: 283-291), and Hartman et al. (International Patent Application Publication No. WO 96/20724).

Frank et al. addresses some of the limitations of claim 27, and the limitations of claims 29, 30, 31, 33, 34, 35, 36, 42, 43 and 44.
Regarding claims 27, 29, 30, 31, 36, 43 and 44, Frank et al. shows an enhancement of the conversion of proinsulin to insulin using trypsin and carboxypeptidase B (column 2, lines 7-9 [Claim 27] [A method of converting proinsulin to insulin, wherein the converting consists of an enzyme cleavage reaction by trypsin and carboxypeptidase B] [Claim 44] [A method for preparing and purifying insulin consisting of: converting proinsulin to trypsin, thereby 
The process is applied to human insulin precursors of the foregoing described formula, the most preferred of which is human proinsulin itself (column 2, lines 9-11 and column 1, lines 38-50 [Claim 36] [proinsulin in the form of an insulin analog]).
The human insulin precursor concentration is present in the medium at a concentration of up to about 20mM (column 3, lines 13-15 [Claim 27] [the concentration of proinsulin in a reaction solution is 100mg/mL or higher] [Claims 29 and 30] [the concentration of proinsulin is from 100mg/mL to 300mg/mL or from 200mg/mL to 300mg/mL] [see Novus Biologicals, next]).
On a weight:weight basis, trypsin will be present in an amount relative to the human insulin precursor of from about 1:20 to about 1:250,000 (column 3, lines 48-52 [Claims 27 and 44] [a ratio of trypsin relative to proinsulin is in a range of from 1/15,000 to 1/40,000 (wt/wt)] [Claim 31]).
On a weight:weight basis, carboxypeptidase B will be present in an amount relative to the human insulin precursor of from about 1:10 to about 1:5,000 (column 3, lines 43-47 [Claims 27 and 44] [a ratio of carboxypeptidase B relative to proinsulin is in a range of from 1/600 to 1/15,000 (wt/wt)]).
Table 1 shows that specific combinations of carboxypeptidase B (CpB) (mg/liter) and trypsin (mg/liter) in an enzymatic reaction with a specific amount of human proinsulin resulted in less than 3% of Des-Thr(B30) impurity, as a percent of human insulin (hI) (column 5, lines 25-66 and Table 1 [Claims 27 and 44] [the 
	Regarding claim 33, the pH of the reaction mixture can range anywhere from about 4 to about 12. However, best results are obtained by careful pH control such that the reaction is conducted at a pH in the range of from about 6 to about 9, preferably from about 7 to about 8 (column 3, lines 25-30).
	Regarding claim 34, the conversion is carried out at any of a wide range of temperatures, generally from about 0oC to about 40oC. Preferably, the reaction is conducted at a temperature of from about 4oC to about 25oC (column 3, lines 20-24).
	Regarding claim 35, human proinsulin (hPI) was combined with carboxypeptidase B (CpB) and bovine pancreatic trypsin in several titration experiments. Samples were incubated for 8 hours at 23oC (column 5, lines 25-41).
	Regarding claim 42, pH control is generally assisted by a buffering agent. Any wide range of typical buffers can be employed, for example, TRIS, ethylene diamine (EDA), HEPES and the like (column 3, lines 31-35). Human proinsulin (hPI) was dissolved in 20mM ethylene diamine (EDA) buffer and used in several titration experiments with carboxypeptidase B (CpB) and bovine pancreatic trypsin (column 5, lines 25-41).
	Further regarding claim 44, the amount of Des-Thr(B30)-hI (human insulin) is expressed as a percent of hI as determined by HPLC (high pressure 
	
	Frank et al. does not recite the concentration of proinsulin as 100mg/mL or higher, 100mg/mL to 300mg/mL, or 200mg/mL to 300mg/mL [Claims 27, 29, 30 and 44].
	
	Novus Biologicals teaches that the molecular weight of recombinant isolated proinsulin ranges from 8kDa to 10kDa (pg. 2, Background).
(8kDa = 8,000gr/mol; 10kDa = 10,000gr/mol.) 
	Frank et al. teaches that proinsulin can be used in the enzymatic reaction for producing insulin at concentrations of up to 20mM (column 5, lines 9-15), by way of addressing the limitations of claims 27, 29, 30 and 44.
Therefore, the concentration, in mg/mL, of proinsulin in the reaction solution, as shown by Frank et al., is:
0.02mol/lit x 8,000gr/mol = 160gr/lit or 160mg/mL; or 0.02mol/lit x 10,000gr/mol = 200gr/lit or 200mg/mL

	Frank et al. as evidenced by Novus Biologicals does not show: 1) Des-Thr(B30)-insulin impurities in an amount of less than 3% based on the total volume of the solution [Claims 27 and 44]; 2) the proinsulin is a partially purified proinsulin wherein the partial purification is performed by a cation exchange chromatography column or a reversed phase chromatography column 

	Parman et al. addresses the limitations of claim 40.
	Parman et al. shows a procedure developed for the purification of porcine proinsulin by high-performance liquid chromatography from a side product of the Sephadex G-50 gel filtration of impure porcine insulin (pg. 283, Summary). The purified proinsulin was converted, via mild trypsin, to a protein with the electrophoretic mobility similar to that of porcine insulin (pg. 283, Abstract and pg. 290, lines 6-9 [nexus to Frank et al.] [A method of converting proinsulin to insulin]).
	Regarding claim 40, reversed phase chromatography was carried out on octadecylsilica as the stationary phase and phosphate buffer as the mobile phase (pg. 283, Summary).

	Hartman et al. addresses the limitations of claims 45 and 46.
	Hartman et al. shows a method of producing human insulin which comprises proinsulin, as a folded hybrid polypeptide. The method comprises subjecting the proinsulin hybrid polypeptide to enzymatic cleavage to produce active human insulin (pg. 11, lines 1-9). In an embodiment, the subjecting step comprises cleaving the proinsulin hybrid polypeptide with trypsin and carboxypeptidase B (pg. 18, lines 31-34 [nexus to Frank et al.] [A method of 
	Regarding claims 45 and 46, analysis of the human insulin following the enzymatic digestion of the proinsulin hybrid polypeptide was performed using reverse phase high pressure liquid chromatography (RP-HPLC) (pg. 33, lines 27-31 [reverse phase chromatography]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of converting proinsulin to insulin via an enzymatic cleavage reaction by trypsin and carboxypeptidase B, as shown by Frank et al. as evidenced by Novus Biologicals, by: 1) (partially) purifying the proinsulin by cation exchange or reverse phase chromatography [Claim 40], and 2) purifying the insulin by cation exchange or reverse phase chromatography, followed by reverse phase or anion exchange chromatography [Claims 44 and 45], as shown by Parman et al. and Hartman et al., respectively, with a reasonable expectation of success, because Parman et al. teaches that proinsulin which is purified by reverse phase HPLC (RP-HPLC) can be used in a method to convert proinsulin to insulin, which is the method, shown by Frank et al. (MPEP 2143 (I)(A,G)). In addition, Hartman et al. shows that insulin, produced by a method for converting proinsulin to insulin via enzymatic cleavage by trypsin and carboxypeptidase B, which is the method, as shown by Frank et al., can be purified by RP-HPLC (MPEP 2143 (I)(A,G)). 

With regard to claim 45, it is noted that continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). Also, 'selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results' (MPEP 2144.04 (IV)(C)).
 One of ordinary skill in the art would have been motivated to have made those modifications, because Harman et al. teaches that the world demand for insulin exceeds several tons annually and there is a severe shortage of supply. Traditionally, insulin was produced from limited animal sources, which differ from human insulin and may elicit an adverse immune reaction (pg. 2, lines 23-28). The purified human insulin produced by the described method is identical to naturally occurring human insulin (pg. 5, lines 7-8). That is, one would be motivated, given the overwhelming need for insulin, to produce an insulin product with as few impurities as possible (e.g., <3% Des-Thr(B30)), by way of optimizing the insulin product as a world-wide therapeutic.
It would have been further obvious to have determined that the level of Des-Thr(B30) insulin impurities was in an amount of less than 3%, based on the total volume of the solution [Claims 27 and 44] rather than based on the percentage of human insulin 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 30 October 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 27 and 44 were amended.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651